 Case 3:20-cv-00686-JPG Document 26 Filed 08/18/20 Page 1 of 2 Page ID #89




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHANNON ZINNON HALE,                             )
                                                 )
                                 Plaintiff,      )
                                                 )
vs.                                              )     Case No. 20-cv-00686-JPG
                                                 )
BRIAN BENNETT,                                   )
JILL MOORE,                                      )
and JOHN DOE,                                    )
                                                 )
                                 Defendants.     )

                        NOTICE OF IMPENDING DISMISSAL

GILBERT, District Judge:

       This case was opened when Plaintiff filed a Complaint pursuant to 42 U.S.C. § 1983 on

July 14, 2020. (Doc. 1). He subsequently filed several amendments, supplements, replacements,

and/or exhibits to the Complaint. (See Docs. 1, 9, 13, 14, 16, and 17). Before the Court could

screen this matter pursuant to 28 U.S.C. § 1915A, Plaintiff was ordered to select or re-file a single

complaint on or before August 15, 2020. (Doc. 18). He was specifically ordered to: (1) notify the

Court, in writing, which document he intends to use as the operative complaint; or (2) file an

amended complaint to replace all prior versions. (Id.). Plaintiff was warned that failure to do so

by the deadline would result in dismissal of this action. (Id.) (citing FED. R. CIV. P. 41(b)).

       On August 18, 2020, Plaintiff responded to the Court’s Case Management Order (Doc 18)

by filing a Complaint, Amended Complaint, and grievances. (Docs. 24, 25, and 25-1). These

three documents do not constitute a single complaint, so they will be STRICKEN and

RETURNED to Plaintiff for failure to comply with the Court’s Case Management Order. Plaintiff

will be given an additional ten (10) days to comply with the Court’s Case Management Order

before this case is dismissed.

                                                  1
 Case 3:20-cv-00686-JPG Document 26 Filed 08/18/20 Page 2 of 2 Page ID #90




       IT IS ORDERED that the Complaint (Doc. 24), Amended Complaint (Doc. 25), and

Grievances (Doc. 25-1) are STRICKEN for noncompliance with the Case Management Order at

Doc. 18. The Clerk’s Office is DIRECTED to RETURN these documents to Plaintiff along with

a blank civil rights complaint form.

        IT IS ORDERED that on or before SEPTEMBER 8, 2020, Plaintiff must advise the

Court, in writing, which single document he intends to use as the operative complaint (e.g., Doc.

1, 9, 13, 14, 16, or 17) or file an amended complaint that stands on its own without reference to

any other document and will replace all prior versions.

       Plaintiff is ADVISED of his continuing obligation to keep the Clerk and each opposing

party informed of any change in his address. The Court will not independently investigate

Plaintiff’s whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs.

       Failure to comply with this Order will result in dismissal of this action for want of

prosecution and/or for failure to comply with a court order under Federal Rule of Civil

Procedure 41(b).

       IT IS SO ORDERED.

       DATED: August 18, 2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     U.S. District Judge




                                                 2
